Mr. Justice McBride
delivered the opinion of the court.
The evidence in this case tends to show that the goods were charged in the first instance to the partnership consisting of Butler & Stevens, who were engaged in raising stock. Some of the articles were consumed by the family of Butler, some by that of Stevens, and a part by the employees of the firm at the sheep camp. The bill of exceptions contains no evidence tending to show the reasonable value of that portion consumed by the family of Stevens, nor is there anything by which we can ascertain that value. It appears that certain sale slips were introduced as evidence, which, it is possible, might have thrown some light upon the value of some of the articles said to have been used by the family of Stevens; but these were *492not made a part of the bill of exceptions, and under the rule announced in Keady v. United Railways Co., 108 Pac. 197, and cases there cited, we cannot consider them.
The judgment of the lower court is affirmed.
Affirmed.